ACCEPTED
                                                                                                         14-15-00869-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   12/14/2015 4:04:23 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                       No. 14-15-00869-CV

                                In the Courts of Appeals for the
                                                                              FILED IN
                         Fourteenth District of Texas at Houston, Texas 14th COURT OF APPEALS
                        ________________________________________           HOUSTON, TEXAS
                                                                            12/14/2015 4:04:23 PM
                                     Carlos Torres, Appellant               CHRISTOPHER A. PRINE
                                                                                     Clerk
                                                 v.

                     Department of Family and Protective Services, Appellee

                      ___________________________________________

               On appeal from the Harris County District Court, 312th Judicial District
                                   Cause No. 2010-45148

                         ______________________________________


                  MOTION FOR EXTENSION OF TIME TO FILE BRIEF


       Carlos Torres, Appellant, would show the Court the following:

1.     Counsel has not had sufficient time to prepare the brief on behalf of the Appellant. There

have been multiple trial docket settings and hearings in the past few weeks that have interfered

with counsel’s ability to properly assimilate the multiple court reporters’ records submitted along

with the exhibits. Counsel does not maintain an appellate practice and is a solo practitioner.

       For these reasons, Appellant is requesting an extension of time in which to file his brief.

2.      Counsel would further show the Court that the counsel for Appellee Sandra Hachem was

notified of this request for an extension of time and has no objection to the request.

3.     Appellant prays the Court to grant his Motion for Extension of Time to File Brief.

       Appellant is requesting the date of January 15, 2016 on which to file the brief.



                                                 1
                                           Respectfully submitted,

                                           By: /s/ Mary Kay Green
                                           Mary Kay Green
                                           Texas Bar No. 08365580
                                           P. O. . Box 7744
                                           Houston, Texas 77270-7744
                                           Tel. (713) 582-7510
                                           Fax. (713) 861-0617
                                           mkgreenlaw@gmail.com
                                           Attorney for Carlos Torres




                               CERTIFICATE OF SERVICE

       I certify that on December 14, 2015, a true and correct copy of Carlos Torres’s Motion of
Extension of Time to File Brief was served to counsel or agent for Appellee Sandra D. Hachem
by email to sandra.hachem@cao.hctx.net and Laura Arteaga by email to laura@lauraarteaga.com.

                                            /s/ Mary Kay Green
                                            Attorney for Carlos Torres